Per Ouriam:

It appears from the papers attached to-
the petition in error filed in this case that a judgment was-recovered against the plaintiff in error in the court below, and time was given him to make and serve a case-made for the supreme court. The time thus given expired without any steps having been taken to make or serve a case-made. Thereafter the plaintiff in error applied to the trial court for an order fixing a time within which he might make and serve a case-made. This application was denied, on the-ground that the court had no jurisdiction to make such order. Error is prosecuted upon a transcript of the proceedings had upon that application.
The jurisdiction of this court is challenged by defendant in error. The district court lost jurisdiction of the case when the time given to make and serve a case-made expired, and it could not thereafter assume jurisdiction.
“The jurisdiction of the judge to settle the case is a special and limited jurisdiction, which only arises at the times and under the-circumstances specified by law.” ( Weeks v. Medler, 18 Kan. 425, 428.)
It is contended, however, that the omission to make and serve the case-made within the time fixed by the trial court was due to the neglect of the official stenographer in not preparing a transcript of the proceedings, and that for this • neglect the plaintiff in error was not responsible. We think it wholly unimportant why the case-made was not made and served within the time allowed by the court. After the expiration of that time the court had no jurisdiction to fix another time within which a case-made could be • prepared and served.
The petition in error is dismissed.